The appellant was jointly indicted with Louie Leonard for grand larceny. A severance was demanded, and the appellant was tried and convicted. The prosecution was for the larceny of two hogs, the personal property of Donie Norton.
There was evidence that the hogs were missing, and tracks of two hogs and tracks of two men were traced to a point near the homes of the defendant and Louie Leonard, where there were indications that hogs had been killed. Both the defendant and Louie Leonard were found at the home of the defendant and denied having any fresh meat at their houses. A whole hog recently killed was found at defendant's house. There was evidence tending to identify this dead hog found as one of the hogs belonging to the prosecuting witness, Donie Norton.
One Helmes, a witness for the state, was asked, "Did you hear Fletcher Dawkins or Louie Leonard in Fletcher Dawkins' presence say anything with reference to the meat when you were there?" Objection was made to the question and motion made to exclude the answer. "They said there wasn't any meat there." The solicitor asked, "You heard them say something?" Witness answered, "Yes, sir." The solicitor for the state then laid proper predicate to show that the answer was voluntary, and then *Page 55 
asked "What did they say?" The witness answered, "Said there wasn't any meat there." Proper predicate having been laid, any statement relating to the stolen meat, either admitting or denying knowledge or possession of it, by either the defendant or his codefendant in the indictment, in the presence of the other, was admissible.
If two persons agree either expressly or impliedly that they will steal a hog and one of the defendants shoot the hog, this was construed a conspiracy. Browder v. State, 102 Ala. 164,14 So. 895.
A conspiracy to commit a crime may be proven by circumstantial evidence. Marler v. State, 67 Ala. 55, 42 Am. Rep. 95.
When the evidence establishes prima facie a conspiracy between the defendant and another to commit the crime with which he is charged, declarations of one coconspirator may be admissible against another. Hunter v. State, 112 Ala. 77, 21 So. 65; Johnson v. State, 87 Ala. 39, 6 So. 400; McAnally v. State,74 Ala. 16; Amos v. State, 83 Ala. 1, 3 So. 749.
There was evidence tending to show that both the defendant and Louie Leonard were guilty of the larceny of the hogs. Evidence that part of the stolen property was found at the defendant's house and part at Leonard's house was admissible against the defendant. Martin v. State, 89 Ala. 115, 8 So. 23, 18 Am. St. Rep. 91; Phoenix Ins. Co. v. Moog, 78 Ala. 284, 56 Am. Rep. 31; Evans v. State, 109 Ala. 11, 19 So. 535.
It was permissible for the state to show by a defendant's witness that he was surety on defendant's appearance bond as tending to show the witness' interest or bias in the case. Lumpkin v. State, 19 Ala. App. 272, 97 So. 171.
We find no error in the record. The judgment of the circuit court is affirmed.
Affirmed.